Citation Nr: 0523304	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to January 
1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 decision by the RO in Newark, New 
Jersey, which found that new and material evidence had not 
been received to reopen a previously denied claim of 
entitlement to service connection for a right eye disorder.  

Additionally, in September 1992 the veteran submitted a 
statement in which he  raised an issue relating to 
entitlement to service connection for headaches.  As this 
issue is not currently in appellate status it is referred to 
the RO for appropriate action.

(The issue of whether the veteran's income is excessive for 
purposes of eligibility for Department of Veterans Affairs 
(VA) improved pension benefits is addressed in a separate 
decision under a different docket number).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that the veteran has 
submitted two requests for a Board hearing.  Specifically, in 
January 1998, he submitted a VA Form 9 that referred to his 
right eye disorder and indicated on this form that he wanted 
a hearing at the RO before a Member of the Board (i.e., 
Travel Board hearing).  The veteran submitted another VA Form 
9 in January 2002, wherein he again indicated that he desired 
a Travel Board hearing.  There is no indication that the 
veteran has been afforded such a hearing or that he has 
withdrawn this hearing request.

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

Accordingly, the case is REMANDED for the following:

The veteran should be schedules for a 
Travel Board hearing.  After the 
veteran has been afforded the 
opportunity for this hearing, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


